DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6-7, 9-16, 18, 20-22, and 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating an aging-associated condition in a subject comprising the administration of a composition comprising a DNase, does not reasonably provide enablement for a method of treatment of an aging-associated condition other than by a method comprising the administration of a composition comprising a DNase.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The instant specification invites the skilled artisan to unduly experiment.  Undue experimentation is a conclusion reached by weighing the noted factual considerations set forth below as seen in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  A conclusion of lack of enablement means that, based on the evidence regarding each of the factors below, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.
The factors include, but are not limited to:
1.	The breadth of the claims,
2.	The nature of the invention,
3.	The state of the prior art,
4.	The level of one of ordinary skill,
5.	The level of predictability in the art,
6.	The amount of direction provided by the inventor,
7.	The existence of working examples, and
8.	The quantity of experimentation needed to make and/or use the invention based on the content of the disclosure.

Breath of Claims
Claims 1, 3-4, 6-7, 9-16, 18, 20-22, and 24-26 are drawn to a method for treating an aging-associated condition in a subject, comprising: increasing expression, bioavailability, and/or bioactivity of a DNase enzyme in the subject. The specification discloses aging-associated conditions include laminopathy; neurodegenerative disorders such as Parkinson’s disease (PD), Alzheimer’s disease (AD), and Huntington’s disease (HD); ataxia telangiectasia; interferonopathy; disorders that cause premature aging such as Werner syndrome; heart disease; cancer; diabetes; cognitive decline; arthritis; and osteoporosis. See page 11. Thus, the claims read upon the treatment of a very broadly divers set of conditions
Nature of Invention
The invention relates to a method for treating an aging-associated condition in a subject, comprising increasing expression, bioavailability, and/or bioactivity of a DNase enzyme in the subject. Page 8 of the specification discloses:
It was determined that damaged nuclear DNA is an intrinsic trigger that induces persistent inflammation in aging cells. Along with cumulative damage, aging cells accumulate extra-nuclear DNA that activates innate cytosolic DNA sensors leading to hyper-inflammation. Similar DNA accumulation is found in cells from patients with disorders associated with aging. Young cells or cells from heathy donors do not exhibit excess intrinsic nuclear DNA. The present disclosure relates to methods of reducing DNA levels and inflammatory responses by DNA degradation, such as through increased expression, bioavailability, and/or bioactivity of a DNase enzyme in a subject.

State of the Prior Art
The examiner directs applicant to Xia, Shijin, et al. "An update on inflamm-aging: mechanisms, prevention, and treatment." Journal of immunology research 2016 (2016) (Xia) regarding the state of the art on “inflamm-aging”. Xia discloses:
Unfortunately, the strong correlation between inflammaging and disease development is complex and unclear. Because immunosenescence and inflamm-aging coexist, it is difficult to distinguish whether the inflammation-related diseases are caused by inflamm-aging or immunosenescence. Moreover, the crucial question is whether there is a causal relationship between inflamm-aging and diseases, which needs integrated biological and clinical research to resolve.

See page 2. Xia further teaches that the mechanism of inflamm-aging is not completely understood. Xia further teaches that research into inflamm-aging is still at an early stage (page 8). The mechanisms, biomarkers, evaluation method, research models, and intervention methods of inflamm-aging have not been fully elucidated. Moreover, inflamm-aging involves cells, organs, and the whole body and this requires an extensive and varied range of research investigations.
Level of Ordinary Skill in the Art
The level of ordinary skill in the ad is seen to be a M.D. experienced in the treatment of age-related disorders or a PhD in the field of biomedical research.
Level of Predictability in the Art /Amount of Direction Provided by the Inventor
Please note that a single embodiment may provide broad enablement in cases involving predictable factors, but more is required in cases involving unpredictable factors, such as chemical or physiological activity, see Ex. parte Hitzeman, 9 USPQ2d 1821.  In the instant case, as evidenced by Xia, the level of predictability in the art was low at the time of filing. Xia teaches that research into inflamm-aging is still at an early stage (page 8). Xia teaches the mechanisms, biomarkers, evaluation method, research models, and intervention methods of inflamm-aging have not been fully elucidated. Xia teaches, moreover, inflamm-aging involves cells, organs, and the whole body and this requires an extensive and varied range of research investigations.
Working Examples
There are no working examples supporting the treatment of an age-associated condition in a subject in need thereof. 
Quantity of Experimentation Needed to make and/or use the Invention Based on the Content of the Disclosure
Undue experimentation is required to determine which “small” molecules and/or procedures would increase the expression, bioavailability and/or bioactivity of a DNase enzyme in the subject in need thereof. One would then have to determine which agent(s) and/or procedure(s) actually exhibit the desired therapeutic effect in a subject in need thereof for which the instant invention is applicable. There has not been provided adequate guidance in the specification for accomplishing such, as no working examples supporting the treatment of an age-associated condition in a subject in need thereof are provided. Additionally, there are no examples of specific molecules or therapies, other than a composition comprising a DNase enzyme, that would increase the expression, bioavailability and/or bioactivity of a DNase enzyme in the subject in need thereof.
Without guidance as to what procedure(s) beyond the administration of a DNase enzyme would likely result in the treatment of an age-associated condition in a subject in need thereof, undue trial and error experimentation would be required to screen through the myriad of different molecules and/or procedures to determine those that would likely increase the expression, bioavailability and/or bioactivity of a DNase enzyme in the subject in need thereof. One would then have to determine which molecule(s) and/or procedure(s) actually exhibit therapeutic effect in a subject in need thereof.
It is noted that there is a great deal of unpredictability in the art.  It is noted that while there are some working examples, it is not seen as sufficient to support the breath of the claims.  The instant specification is not seen to provide adequate guidance which would allow the skilled artisan to extrapolate from the disclosure and examples provided to enable the treatment of an age-associated condition other than by the administration of a composition comprising a DNase. It is noted that Law requires that the disclosure of an application shall inform those skilled in the art how to use applicant's alleged discovery, not how to find out how to use it for themselves.  See ln re Gardner et al. 166 USPQ 138 (CCPA 1970).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-7, 9-16, 18, 20-22, and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1, 3, 6-7, 9-16, 18, 20-22, and 24-26 do not recite an active methodological step. The functional limitation “increasing expression, bioavailability…in the subject” renders the claims indefinite as it is unclear what step(s) would be required to accomplish the function.
The term “small molecule” in claim 4 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-7, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tetz, Victor, and George Tetz. "Effect of deoxyribonuclease I treatment for dementia in end-stage Alzheimer’s disease: A case report." Journal of medical case reports 10.1 (2016): 1-3 (Tetz).
Tetz reports the case of a 77-year-old Caucasian man with severe dementia and behavioral disturbance secondary to Alzheimer’s disease treated with memantine who began adjunct treatment with deoxyribonuclease I Abstract). Prior to initiation of deoxyribonuclease I treatment, the patient appeared to be in a stuporous state, with a Mini-Mental State Examination score of 3 and a Functional Assessment Staging Test score of 7. Tetz teaches the administration of 120 mg of deoxyribonuclease I per day (1500 KU/mg) for treatment of severe cognitive impairment. Tetz discloses that the patient began to demonstrate rapid, considerable improvement in cognitive function 2 days following initiation of deoxyribonuclease I treatment. After 2 months of continued treatment, Mini-Mental State Examination and Functional Assessment Staging Test scores were 18 and 4, respectively.
Tetz details the case of a patient with severe end-stage AD who experienced significant symptomatic improvement upon treatment with deoxyribonuclease I (DNase I), an enzyme responsible for the cleavage of both human and microbial DNA, including cell-free DNA (cf-DNA) (Background). Therapeutic DNase I is a purified solution of recombinant human deoxyribonuclease I approved by the Food and Drug Administration (FDA) for the treatment of abnormal sputum viscosity in patients with cystic fibrosis. Tetz teaches, as DNase I is an endonuclease, it has been suggested to have a beneficial role in the treatment of cancer; however, the anticancer mechanism of action is not completely understood
The administration of DNase is deemed to meet the limitation of “increasing expression, bioavailability, and/or bioactivity of a DNase enzyme in the subject” described by Tetz. Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art.  In construing process claims and references, it is the identity of manipulative operations which leads to finding of anticipation.  In the instant case, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. Tetz teaches or reasonably suggests treating Alzheimer’s or cancer patients comprising the administration of recombinant human deoxyribonuclease I. Tetz teaches all of the instantly claimed elements.
Regarding the clause(s) “wherein the Dnase...lysosomal nuclease enzyme”, “wherein the Dnase…DNASE2A”, and “wherein the derivative…relative to DNASE2A”, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. A “wherein” clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04.
Thus, claims 1, 3-4, 6-7, 9, and 10 are anticipated.

Conclusion
Claims 1, 3-4, 6-7, 9-16, 18, 20-22, and 24-26 are pending. Claims 1, 3-4, 6-7, 9-16, 18, 20-22, and 24-26 are rejected. No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fischer, Heinz, et al. "Holocrine secretion of sebum is a unique DNase2-dependent mode of programmed cell death." Journal of Investigative Dermatology 137.3 (2017): 587-594 teaches that deoxyribonucleases, including DNASE2A, occurring naturally in mammals. See pages 588-589, DNase2 is essential for the autonomous removal of DNA in differentiated sebocytes. 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/